DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 provides for “Use of the Radix Puerariae polysaccharide QL according to claim 1 in a preparation of a lipid-lowering drug” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
That is, claim 3 do not recite any active steps but merely states “Use of the Radix Puerariae polysaccharide QL according to claim 1 in a preparation of a lipid-lowering drug” without indicating any step(s) as to how the Radix Puerariae polysaccharide QL is used in a preparation of a lipid-lowering drug. See MPEP: MPEP 2173.05(q) and Ex parte Erlich indicate a method claim should have at least one step (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986”).
Similarly, claim 4 which provide for “The use of the Radix Puerariae polysaccharide QL according to claim 3” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  Again, a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). It should be noted that "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:  The claims are drawn to a Radix Puerariae polysaccharide QL that is natural products as a claim limitation.  That is, the claimed polysaccharide QL is a natural product that is isolated or extracted from natural sources.  The polysaccharide QL is obtained, prepared from or found in Radix Puerariae which is the dried root of Pueraria lobata (Willd.) Ohwi of Leguminosae, and is rich in mountainous areas in southern China (see page 2, [0004] of Applicant’s specification). Thus, this natural product is a judicial exception(s) that is recited or involved in the claim, and the features (e.g., protein content and chemical and physical characteristics of the polysaccharide QL, in addition to the judicial exception(s)) in the claim do not result in the claim as a whole reciting something significantly different than the judicial exception itself.  Furthermore, the claim features do not add significantly more to the judicial exception and/or demonstrate that the judicial exception is in fact markedly different from what exists in nature.  In summary, and as set forth above, there is no significant difference between the claimed product and the naturally occurring product, and consequently the claims do not qualify as patent eligible subject matter. 

It should be noted that claims 3 and 4 which recite a use, without setting forth any steps involved in the process, and is not a proper process claim under 35 U.S.C. 101, as set forth in the above rejection, also do not qualify as patent eligible subject matter. Also, it should be noted that
recitation of “the use of” limitation in claims 3 and 4 does not integrate the judicial exception into a practical application. In addition, it should be noted that generally linking a use of a judicial exception to a particular technological environment or field of use, does not integrate the judicial exception into a practical application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (International Journal of Biological Macromolecules 154 (2020) 1556–1564; Published online 13 November 2019)).
Claims 1 and 2 are drawn to a Radix Puerariae polysaccharide QL that is natural product having specific recited characteristics.  Dong et al. disclose Applicant’s Radix Puerariae polysaccharide of claims 1-2 which is also obtained from Radix Puerariae (i.e.; the root of Pueraria lobate (Willd.) Ohwi) (see abstract). Also, Dong et al.’s polysaccharide also has molecular weight (12.3 kDa) which is encompassed by the molecular weight of Applicant’s claimed Radix Puerariae polysaccharide QL (of molecular weight 10 KDa to 60KDa) (see abstract).  It should be noted that Dong et al.’s Radix Puerariae polysaccharide which is also obtained from Radix Puerariae (i.e.; the root of Pueraria lobate (Willd.) Ohwi) and has the same molecular weight should inherently also possess the same recited characteristics and protein content as that recited for Applicant’s Radix Puerariae polysaccharide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623